     Case 2:20-cv-00266 Document 20 Filed 03/19/21 Page 1 of 2 PageID #: 838




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


KELLY MICHELLE JACKSON

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:20-cv-00266

ANDREW SAUL,
Commissioner of Social Security,

                          Defendant.



                                       ORDER

       This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On March 4, 2021, Magistrate Judge Tinsley submitted

his Proposed Findings & Recommendations [ECF No. 19] (“PF&R”) and

recommended that the court DENY Claimant’s request to reverse the Commissioner’s

decision [ECF No. 15], GRANT the Commissioner’s request to affirm his decision

[ECF No. 18], AFFIRM the final decision of the Commissioner, and DISMISS this

action from the court’s docket. As both parties were served electronically, objections

were due no later than March 18, 2021. Neither party timely filed objections to the

PF&R nor sought an extension of time.

       A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”
   Case 2:20-cv-00266 Document 20 Filed 03/19/21 Page 2 of 2 PageID #: 839




28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DENIES Claimant’s request to reverse the Commissioner’s decision [ECF No. 15],

GRANTS the Commissioner’s request to affirm his decision [ECF No. 18], AFFIRMS

the final decision of the Commissioner, and DISMISSES this action from the court’s

docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.



                                       ENTER:       March 19, 2021
